COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Zarena Allen

Appellate case number:      01-14-00492-CV

Trial court case number:    74447

Trial court:                300th District Court of Brazoria County

       On June 20, 2014, relator, Zarena Allen, filed an application for a writ of
mandamus and a motion for temporary relief, requesting that the Court grant an
“emergency stay” and “grant her motion for temporary relief to maintain the status quo of
the parties and to preserve the Court’s jurisdiction to consider the merits of Relator’s
Petition.” Relator’s motion for temporary relief is denied.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                   Acting individually      Acting for the Court

Date: June 20, 2014